              Case 16-10527-MFW        Doc 4358     Filed 12/10/18    Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

TSAWD HOLDINGS, INC., et al.,                         Case No. 16-10527 (MFW)

                        Debtors.                      (Jointly Administered)


                    ORDER SCHEDULING OMNIBUS HEARING DATES

                Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following

hearing dates in the above-captioned proceedings:


                February 25, 2019 at 2:00 p.m. (ET) – Interim Fee Hearing

                March 26, 2019 at 10:30 a.m. (ET)




         Dated: December 10th, 2018
         Wilmington, Delaware                        MARY F. WALRATH
                                                     UNITED STATES BANKRUPTCY JUDGE
